Citation Nr: 0601717	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-22 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to 
November 1951, a portion of which represented service in the 
Republic of Korea.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1999.

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was cardiorespiratory arrest due 
to, or as a consequence of, metastatic lung cancer.

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder with a 
history of major depression associated with panic attacks, 
evaluated as 70 percent disabling.

4.  The veteran did not die as a result of a service-
connected disability, nor did a service-connected disability 
cause or contribute substantially or materially to cause his 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to a claimant after the initial decision could satisfy 
the requirements of the VCAA if the timing of the notice was 
not prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 
121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In this case, in correspondence of October 2001, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate her claim for service 
connection for the cause of the veteran's death, as well as 
what information and evidence must be submitted by her, what 
information and evidence would be obtained by the VA, and the 
need for the appellant to advise VA of or submit any further 
evidence pertaining to her claim.

The appellant and her representative were also provided with 
a copy of the appealed rating decision, as well as a February 
2003 Statement of the Case (SOC), and an August 2003 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the appellant's claim.  By way of these 
documents, they were also specifically informed of the 
cumulative evidence already provided to the VA, or obtained 
by the VA on the appellant's behalf.  Therefore, the Board 
finds that the appellant was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the appellant exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as postservice 
medical records and opinions, examination reports, and lay 
statements.  Under the circumstances of this case, the 
appellant has received the notice and assistance contemplated 
by law, and adjudication of the claim poses no risk of 
prejudice to her.  See Mayfield, supra; Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require a remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claim).

Analysis

In reaching the following determination, the Board has 
reviewed all the evidence in the veteran's claims file, which 
includes the appellant's contentions; the veteran's service 
medical records; postservice private treatment records and 
opinions; VA treatment records; VA examination reports; the 
veteran's Death Certificate; and lay statements.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a malignant tumor (carcinoma) becomes manifest to a degree of 
10 percent within one year of date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Finally, service connection may be granted for 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2005).  There are primary causes of death 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death, unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2005).

The evidence of record reveals that the veteran died on 
September [redacted], 1999.  According to the Certificate of Death, 
the immediate cause of the veteran's death was 
cardiorespiratory arrest due to, or as a consequence of, 
metastatic lung cancer.

At the time of the veteran's death, service connection was in 
effect only for post-traumatic stress disorder with a history 
of major depression associated with panic attacks, evaluated 
as 70 percent disabling.

The appellant (the widow of the veteran) argues that, as a 
result of the veteran's service-connected post-traumatic 
stress disorder, he smoked excessively, which smoking led to 
the eventual development of fatal carcinoma of the lungs and 
liver.  

Service medical records are entirely negative for evidence of 
chronic respiratory or hepatic pathology.  While at the time 
of service discharge, the veteran received a diagnosis of 
anxiety reaction, which was eventually changed to post-
traumatic stress disorder, there is no indication that the 
veteran's psychiatric disability, by whatever name, caused 
him to smoke excessively.  Post service evidence dated prior 
to August 1994 fails to reference whether or not the veteran 
smoked.  During the course of private treatment in August 
1994, the veteran indicated that he was still smoking 
approximately a pack and a half to two packs of cigarettes a 
day, and laughing, stated that it was "his only pleasure in 
life."  Significantly, at that time, the veteran refused to 
give up his smoking habit.

The evidence of record also reveals that the veteran's 
psychiatric disorder significantly worsened in 1996.  
However, the veteran was still reported to be smoking one to 
two packs per day.  He attended smoking cessation in early 
1998, but ultimately stated he did not "wish to quit" in 
April 1998.  Moreover, at the time of the veteran's diagnosis 
with metastatic cancer in January 1999 (almost 50 years 
following his discharge from service), he stated that he was 
an "active smoker," smoking two packs of cigarettes per day.

While on numerous occasions following the veteran's discharge 
from service, he received evaluation of and/or treatment for 
his service-connected psychiatric symptomatology, on none of 
those occasions was the veteran's smoking attributed to such 
symptomatology.  

The Board acknowledges an October 2001 statement of the 
veteran's private oncologist to the effect that the veteran 
had a history of post-traumatic stress disorder from 
frontline military service in the Korean War and "developed a 
heavy cigarette smoking history for many years as an attempt 
to cope with this illness."  However, that statement was 
clearly based exclusively upon history provided by the 
appellant, rather than a medical finding by the physician.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, is of limited probative value); see 
also Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993).  That physician would not have seen 
the veteran prior to 1999, many years after his discharge 
from service, and there is no indication that any records 
were reviewed in rendering such an opinion.  Moreover, none 
of the medical evidence pertaining to the veteran's 
psychiatric disability even suggests that the veteran's 
smoking was in any way related to his psychiatric disorder.  
As the physician's opinion, which was rendered two years 
after the veteran's death, is not supported by the 
contemporaneous medical evidence of record, it is of little 
probative value.

At present, the preponderance of the evidence fails to 
establish that the veteran's service-connected post-traumatic 
stress disorder in any way contributed substantially or 
materially to his death from lung cancer.  Nor is there any 
reasonable basis for holding that symptomatology attributable 
to the veteran's service-connected post-traumatic stress 
disorder had a material influence in accelerating his death.  
Under the circumstances, the appellant's claim for service 
connection for the cause of the veteran's death must be 
denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   





ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


